 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID HUNTER,                                      No. 2:18-cv-1752-JAM-EFB P
12                       Plaintiff,
13              v.                                       ORDER
14    SUPERIOR COURT, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief
18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302. The assigned Magistrate Judge recommended that
20   plaintiff’s application to proceed in forma pauperis be denied because plaintiff is a three-strikes
21   litigant within the meaning of 28 U.S.C. § 1915(g). On May 17, 2019, the Court adopted that
22   recommendation and denied plaintiff’s application but granted him fourteen days within which to
23   pay the $400 filing fee for this action. ECF No. 45. Plaintiff was warned that failure to pay the
24   filing fee within fourteen days would result in dismissal of this action. Id. Plaintiff has not paid
25   the fee or otherwise responded to the order.1
26          1
              Although it appears from the file that plaintiff’s copy of the order was returned, plaintiff
27   was properly served. It is the plaintiff’s responsibility to keep the court apprised of his current
     address at all times. Pursuant to Local Rule 182(f), service of documents at the record address of
28   the party is fully effective.
                                                        1
 1         Accordingly, IT IS HEREBY ORDERED that this action is dismissed.
 2
     Dated: July 25, 2019                        /s/ John A. Mendez
 3
                                                 HONORABLE JOHN A. MENDEZ
 4                                               United States District Court Judge

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                2
